Citation Nr: 1129546	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-44 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for dermatitis.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to August 1965 and from February 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right ankle disability has been reasonably raised by the Veteran, as documented in a May 2006 communication.  However, the aforementioned claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Accordingly, the issue is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  At his October 2010 Board hearing, prior to promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal seeking a compensable disability rating for dermatitis, which has been reduced to writing.  

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal, regarding the Veteran's claim seeking a compensable disability evaluation for dermatitis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dermatitis

A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In at his October 2010 Board hearing, the Veteran stated that he wished to withdraw his claim seeking a compensable disability rating for dermatitis, and this request has been reduced to writing.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal for a compensable disability rating for dermatitis.  Thus, no allegations of error of fact or law remain for appellate consideration, as to the aforementioned matter.  As such, this issue is dismissed.

Tinnitus

In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for tinnitus.  Specifically, he maintains that 
in-service aircraft engine noise exposure resulted in his current tinnitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A VA examination report dated in January 2008 confirms that the Veteran is currently diagnosed with tinnitus.  Therefore, the determinative issue is whether any such diagnosis is related to the Veteran's active service, and the Board's analysis to follow will center on this matter.  

The service treatment records are negative of any complaints and/or treatment for tinnitus or any similar condition.  Further, July 1959 and July 1965 separation examinations do not show a diagnosis of tinnitus.  

During the January 2008 VA examination, the Veteran reported a history of tinnitus, though he had not endorsed such symptoms on prior examinations.  At this time, the VA examiner diagnosed tinnitus, but provided no nexus opinion related to this condition.  A March 2008 VA examination report reflects the Veteran's almost identical account of symptoms and a continued diagnosis of tinnitus.  

Initially, the claims file reflects, what the Board finds to be, the Veteran's competent and credible account of experiencing the in-service noise exposure, the in-service onset of tinnitus symptoms and of having such symptoms continuously since separation, as detailed at his October 2010 Board hearing.  See Board Hearing Trans., pp. 4-5, Oct. 21, 2010.  The Board acknowledges the absence of any documented in-service ear or tinnitus treatment/diagnosis or supportive nexus opinion; however, the Veteran is competent to provide an account of in- and post-service tinnitus symptomatology, as these matters are within lay observation (i.e. on-set, continuity, pain, locking).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau, 492 F.3d at 1372; Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Additionally, the Veteran's testimony sufficiently accounts for at least arguable notations of his denial of such symptoms at prior examinations.  What is more, the evidence of record tends to confirm his account of in-service noise exposure, to include records showing his military occupational specialty and duration of his service.  After considering his account of in-service noise exposure and relevant symptomatology with all other evidence of record, the Board finds his lay report to be competent, credible and highly probative.  See Buchanan, 451 F.3d at  1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Although there is no medical nexus opinion or in-service tinnitus treatment or diagnosis associated with the claims file, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's account of tinnitus symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Moreover, the evidence reflects the Veteran's current diagnosis of tinnitus.  Thus, the Board finds that the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed tinnitus had its onset in-service and related symptoms persisted since his separation from service.  See Davidson, supra.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c).


ORDER

The appeal seeking a compensable disability rating for dermatitis is dismissed.  

Service connection for tinnitus is granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


